DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 and 8 are allowed over the prior art of record.  
Reasons: the prior art of record fail to disclose or suggest the membrane having the combination of limitations including absorbance, absorbance deviation ratio, and O/N standard deviation all combined for the polyamide membrane having the particular hydrophilic polymer as whole.  The prior art fails to suggest how to achieve the combination of limitations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action, as discussed on paper of 2/22/2021.  Rejection of claims 9-11 is maintained.  The process of making the method of making the membrane is substantially disclosed in US2016/0243503 (US’503) (see the later reference, entire section 2.2).  The process of making claims 9-1 are not limited to any particular ratio of O/N ration or absorbance value or standard deviations claimed in the product claim 1.
Response to Arguments
Applicant's arguments filed 5/13/2021 have been fully considered but they are not persuasive. Arguments concerning to amended claim 1 and dependent claims are found persuasive in terms of the combination of limitations in the final membrane. However, arguments with respect to the process of making the membrane have not been presented, and claims 9-11 are not limited or do not include the limitations of the product in claim 1, therefore, the process can clearly produce a distinct membrane, including the membrane in reference US’503, discussed in the record.  The reference discussed provides the same hydrophilic groups on a crosslinked polyamide membrane, the hydrophilic groups are linked covalently to the polyamide membrane and are provided within the polyamide membrane; the membrane is treated by reagents and further compounds that allow the bonding between the polyamide and the hydrophilic compound. Therefore, the rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M FORTUNA whose telephone number is (571)272-1141.  The examiner can normally be reached on 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Randhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANA M FORTUNA/Primary Examiner, Art Unit 1779